Citation Nr: 0306723	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 6, 
1999, for a total disability rating based upon individual 
unemployability (TDIU) resulting from service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had service from August 18 to September 18, 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board in September 1994 denied service connection for a 
back disorder.  Pursuant to a Joint motion, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the case in June 1996 for 
consideration of its decision in Graves v. Brown, 8 Vet. 
App. 522 (1996).

By a decision dated in December 1998, the Board held that the 
veteran's back disorder was incurred in military service.

The RO, in a rating decision dated in January 1999, 
established service connection for spondylolisthesis with 
spinal fusion, rated 50 percent disabling under Diagnostic 
Code 5289, from October 7, 1991, the date that the current 
claim was received.  The RO held that the veteran was not 
shown to be unable to secure or follow a substantially 
gainful occupation as a result of his service-connected back 
disorder.  The RO also noted that his service-connected 
disability, evaluated as 50 percent disabling, did not meet 
the schedular requirements for entitlement to a TDIU rating 
and that there were no exceptional factors or circumstances 
associated with the veteran's disablement to warrant 
submission of the case to the Director of the Compensation 
and Pension Service for extra-schedular consideration.  
Accordingly, the RO denied the veteran's claim for a TDIU 
rating.

In February 1999 the veteran filed a notice of disagreement 
with the January 1999 rating decision, asserting that he was 
entitled to a rating in excess of 50 percent for his back 
disorder and to a TDIU rating.

By an April 2000 rating decision, the RO increased the rating 
for the veteran's back disability to 60 percent under 
Diagnostic Code 5286.  In addition, the RO granted 
entitlement to TDIU.  Both entitlements were effective from 
January 25, 2000, the date of a VA examination in which the 
examiner offered his opinion that the appellant was 
unemployable.  The RO notified the veteran of this decision 
by letter dated May 3, 2000.  In a statement dated May 9, 
2000, and received by VA that same day, the appellant made 
the following statement: 

I am currently satisfied with my latest 
rating decision and would like to 
withdrawal (sic) any and all appeals that 
are pending concerning this claim.

The following day, the RO received a notice of disagreement 
(NOD) from the appellant's service representative expressing 
disagreement with the effective date of the TDIU.  At a 
hearing before a Decision Review Officer (DRO) at the RO in 
October 2000 the representative argued that the veteran was 
entitled to an earlier effective date for TDIU.

By a decision dated in December 2000, the DRO held that the 
veteran was entitled to a 60 percent rating for his back 
disability and TDIU from December 6, 1999.

In a statement dated in January 2001, the veteran's 
representative argued that the veteran was entitled to an 
effective date earlier than December 6, 1999, for TDIU.  The 
representative noted the following:

The veteran withdrew his appeal of the 
original Notice of Disagreement which was 
an appeal of a disability rating higher 
than 50% disabling with individual 
unemployability.  His current appeal is 
for an earlier effective date for 
Individual Unemployability resulting from 
the rating decision of 26 April 2000, 
this appeal is still valid.

This case was before the Board in May 2001 at which time it 
was remanded to allow the RO to schedule the veteran for a 
videoconference hearing which was held before the undersigned 
Veterans Law Judge in September 2001.  A transcript of the 
hearing testimony has been associated with the claims file.

In February 2002, the Board sought additional development 
with respect to the appellant's claim.  The appellant 
submitted additional evidence and the development requested 
by the Board has been completed. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  By a decision dated in January 1999, the RO rated the 
veteran's back disorder as 50 percent disabling from October 
7, 1991; this decision became final when the veteran withdrew 
his appeal of this decision in May 2000.

3.  The veteran's service-connected back disorder, the 
veteran's only service-connected back disorder was rated as 
50 percent disabling prior to December 6, 1999.

4.  The service-connected back disability is not shown to 
have been so severe as to have precluded substantially 
gainful employment or to have been productive of some factor 
which took this case outside the norm for an individual with 
a back disability rated as 50 percent disabling prior to 
December 6, 1999.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met 
prior to December 6, 1999, and referral to the appropriate VA 
official for consideration of an extraschedular TDIU rating 
for the period prior to this date is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.340, 3.341, 3.400, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by means of 
the discussion in the April 2000 and December 2000 rating 
decisions; the Board Remand in May 2001; the August 2000 
statement of the case; the December 2000 supplemental 
statement of the case; and, the additional development 
undertaken by the Board in February 2002.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded examinations addressing the 
disability on appeal.  Social Security Administration, 
military, VA and private outpatient and hospital treatment 
records have been associated with the claims file.  There 
does not appear to be any outstanding medical records that 
are relevant to this appeal.  In addition, the appellant had 
the opportunity to testify at a personal hearing in October 
2000 and a videoconference hearing in September 2001.


Factual Background.  The appellant has an extensive history 
of back related pathology and injuries.  Shortly after he 
entered active duty in August 1980, he reported that he had 
had recurrent pain since injuring himself while playing 
football 3 to 4 years previously.  The appellant reported 
that at the age of 14 he had been advised to have surgery.  
He reported that he had made a "complete recovery," from 
his pre-service football-related injury and had no symptoms 
until he had fallen in basic training, and fellow recruits 
had stepped on his back.  Clinical examination revealed that 
the appellant walked with a list to the left and displayed 
increased lumbar lordosis.  There were ecchymotic marks on 
his shoulder to his lower back, which were attributed to the 
shoe marks of his fellow trainees.  Tenderness of the L4-5 
spinous processes and the lumbar and gluteal muscles were 
noted.  The diagnosis was an acute lumbar strain.  The 
appellant was subsequently separated from service on 
September 18, 1980.
 
The file contains extensive medical records noting numerous 
back related injuries.  In an August 1983 letter, Philip H. 
Johnson, M.D., reported that the appellant was injured in 
January 1983 while working as a "deck hand."  He fell on 
his coccyx and tailbone when he slipped as he attempted to 
pull a cable.  Since that time, he had been unable to return 
to work, and has had severe low back pain.  Radiographic 
examination revealed spondylolisthesis, Grade I, at L5-S1.  

In a September 1983 letter, H. Austin Grimes, M.D., reported 
that the appellant underwent an anterolateral lumbar spine 
fusion at the L5-S1 level.  In a December 1986 letter 
prepared for the Social Security Administration (SSA), Dr. 
Grimes reported that the appellant had initially been 
examined in August 1983, and underwent surgery in September 
1983 and again in January 1986 for back symptoms.

Private medical records dated in December 1986 noted a CT 
scan revealing bilateral L-5 spondylolysis, with minimal 
spondylolisthesis.  There was bone graft material at L5-S1, 
and disc space fusion.  X-rays gave an overall impression of 
early Marie-Strumpell's syndrome but no obliteration of the 
sacroiliac joint was seen.  The appellant's pain was not 
typical of just spondylolisthesis.

In a VA examination in April 1988, the appellant reported 
that he had twice undergone surgery for his back, but that he 
had originally injured it while in the Marine Corps.  
Radiographic examination of the lumbosacral spine revealed 
metallic bars and wires in position from L3 to S3, 
posteriorly.  No significant motion was detected and the L5- 
S1 disc space was narrowed.  The diagnosis was postoperative 
spinal fusion, secondary to an injury and spondylolisthesis 
with residuals. 

A rating action in July 1988 denied service connection for 
post-operative spondylolisthesis with spinal fusion.  In 
making that decision, the RO determined the injury in service 
was acute and resolved.  A March 1989 Board decision 
confirmed the denial of service connection. 
 
Following the July 1988 denial of his claim, the appellant 
submitted a July 1981 report of a private examination 
conducted by a clinic in Dallas, Texas.  In the report of the 
examination, the appellant was asked whether his "history 
include[d]" a number of symptoms and diseases.  He denied a 
history of having had any symptom or disease, including 
"[b]ack pain, back strain, spine injury, 'whiplash,' [or] 
pulled muscle."  Examination of the lumbar spine resulted in 
a diagnosis of spondylolisthesis at L5-S1.  The examining 
physician opined that the appellant was then employable, but 
recommended that he not lift over 25 pounds, or engage in 
frequent twisting or forward bending.  

An RO report of contact dated in March 1988 noted that the 
appellant had complained of a back injury in numerous claims 
stating in each case that the occurrence was the initial 
injury.  These included a VA claim, a workmen's compensation 
claim, and a claim against the War Memorial Stadium for a 
back injury while attending a Razorbacks game.

Records from the Social Security Administration include a 
decision of an Administrative Law Judge dated in December 
1990.  This decision reflects that the appellant attended 
school for 12 years but did not receive a diploma due to 
insufficient credits, and had past work experience as a 
welder, deckhand on a river boat, assembly line worker and 
farm laborer.  The appellant had unsuccessful work attempts 
after June 1983, but had not engaged in substantial gainful 
activity since that time.  The medical evidence documented 
the existence of a severe degenerative disc disease of the 
spine with evidence of spondylolisthesis and a chronic back 
pain secondary to the degenerative changes.  The appellant 
also had a medical history of undergoing two back surgeries 
for this condition and received a $51,000 Workers' 
Compensation settlement prior to his fusion operation in 
1987.  The appellant had also been assessed as having an 
inadequate personality disorder and had been treated for a 
number of years for a severe panic disorder without 
agoraphobia.  The medical records indicated that the 
appellant had severe difficulties in dealing with work 
stresses, interacting with supervisors or the public, and 
being around people in general.  The appellant did not behave 
in an emotionally stable manner or demonstrate reliability 
due to his anxiety and chronic pain.  The appellant had a 
severely limited capacity for persisting in task to 
completion or maintaining concentration on work-like tasks.  
He was unable to tolerate normal work-related stresses.  The 
Administrative Law Judge held that the appellant's 
impairments precluded him from performing any substantial 
gainful activity on a sustained basis and that he was 
disabled as defined by the Social Security Act.

Treatment records by W. Kirk Riley, M.D., noted continuing 
treatment from June to November 1991, including treatment at 
Baptist Memorial Hospital.  These records reflect that the 
appellant continued to complain of mid to low back pain 
throughout the period and that in June 1991 a possible 
abnormality of the sacrum or artifact due to previous trauma 
was noted during a bone scan.  An October 1991 notation noted 
no limitation of motion of the appellant's back and the 
appellant stated that he was able to engage in most of the 
activities he desired.

In a statement dated and received by VA on October 7, 1991, 
the veteran stated that he wanted to reopen his claim for 
entitlement to service connection for residuals of the back 
injury he sustained while on active duty.

At a May 1992 personal hearing at the RO, the appellant 
testified in substance that after his discharge from active 
service, he could not perform work as a farmer due to his 
back pain.  He moved to Dallas, Texas, to secure employment 
as a welder.  During a pre-employment examination, x-rays 
revealed that he had a vertebra that was "pushed forward."  
The appellant stated that he did not inform his prospective 
employer of his back problem because he wanted to secure a 
job.  The first time he sought treatment for his back 
disorder was following a 1983 employment accident when he 
pulled a wire and fell on his buttocks.  His symptoms became 
worse after the 1983 accident.

The appellant's claims folder was reviewed by the Associate 
Chairman of the Orthopedic Section of a VA Medical Center in 
April 1998.  The physician noted that as an entity, there 
were trauma-related events of spondylolisthesis as well as 
those that were "idiopathic in nature."  The physician 
opined that the appellant's disorder was in the latter 
category, as his disorder represented "a disaster waiting to 
happen."  He found that the appellant's football injury at 
age 14 was an aggravation of his back condition which 
"quiet[ed] down," until the occurrence of the "military 
episode" which was "another aggravation" which appeared to 
"quiet down" thereafter until the appellant's January 1983 
industrial accident.  The physician noted that there was no 
documentation that the appellant required any treatment 
following his military discharge, and that the in-service 
military accident was "a temporary exacerbation of an 
underlying problem waiting to become serious."

In a May 1996 letter, W. Kirk Riley, M.D., reported that he 
had treated the appellant for ongoing back pain since 
approximately May 1985.  He noted that the appellant 
"apparently had a football injury or some kind of back 
related problem at age 14," and the information of record 
indicated that it had apparently been recommended that the 
appellant undergo back surgery.  He further opined that the 
appellant had spondylolisthesis which had occurred prior to 
his injury in January 1983, and which had been noted in the 
appellant's employment physical examination in July 1981.

At an August 1997 personal hearing before a hearing officer 
at the RO, the appellant reported that after service he 
eventually obtained a job as a deck hand with a marine 
services company and fell on his back as he was pulling a 
wire.  Following his employment accident, he was referred by 
the company physician to the Little Rock Orthopedic Clinic, 
where he eventually underwent a surgical fusion to correct 
his back.

In a VA examination in September 1997, the examiner reviewed 
the claims folder and medical history, and opined that the 
appellant entered military service with "a functional 
back," and that his medical history suggested that the 
appellant had a pre-existing congenital low back defect.  The 
examiner cited the appellant's subjective report of being 
advised to have surgery at the age of 14 as implying the 
discovery of a mechanical defect coincident with his football 
injury.  The examiner noted that the appellant "sustained 
trauma to his lumbar spine that was superimposed on a pre-
existing structural defect," and that the appellant's back 
had a "down(-)hill nonfunctional course since that time."

In September 1998, Dr. Evans opined that the appellant 
"would not be in his present condition if it were not for 
the injury he received (sic) in the USMC."  Dr. Evans did 
not mention the appellant's January 1983 employment accident.

In January 1999 the appellant submitted a claim for a TDIU.

In a January 25, 2000 VA examination, the appellant stated 
that he could walk about 1000 feet and stand for 5 or 10 
minutes without resting.  He could not lift more than 2 
pounds.  The examiner noted the appellant was well nourished 
fully developed and in no acute distress.  He ambulated 
slowly without the use of a cane or any other appliance.  
There was a well healed midline surgical scar.  ROM was 
flexion to 30 degrees, extension to 0 degrees, left lateral 
flexion 15 degrees, and right lateral flexion to 10 degrees.  
There was moderate paraspinous muscle spasm in the lumbar 
area bilaterally.  Motor strength and muscle tone of all 
major muscle groups in both upper and lower extremities were 
within normal limits.  There was no atrophy, fasciculations, 
or ataxia.  Pain and touch sensation was intact in both upper 
and lower extremities with all major dermatomes being tested.  
The diagnosis was chronic low back pain secondary to trauma 
superimposed on congenital spondylosis.  The examiner noted 
that in his opinion the appellant was unemployable. 

A hearing was held at the RO in October 2000 in which the 
representative noted that the appellant had told him earlier 
that day that he was drawing SSA benefits since 1988.  This 
information had not actually been in the record, or had not 
been used to show his unemployability prior to the 1999 
decision.  When asked if SSA relied only on his VA medical 
records in making its determination, the appellant testified, 
in essence, that he had to have, "exams for the federal law 
judge."  The representative was to obtain the SSA award 
letter, and associated examinations.

Subsequent to the hearing, a copy of the SSA award letter was 
received at the RO.  However, the medical evidence used in 
that determination was not received.

The appellant offered testimony at a videoconference hearing 
in September 2001.  

In February 2002 the Board undertook additional development 
in this case to obtain VA and private medical records as well 
as Social Security Administration (SSA) records, to include 
any SSA determinations and the medical records used in making 
those determinations.   Subsequently, the Board obtained 
additional records, including SSA records.

Additional private treatment records from Dr. W. K. Riley 
were also obtained.  In October 1991 it was noted that there 
did not appear to be any restricted range of motion and that 
despite his back pain, the appellant was able to do most of 
the things he wanted to do, which included going deer 
hunting.  In May 1996, the appellant was treated for a nose 
injury which he apparently sustained while playing baseball 
with his son's team when a ball was fouled off and hit him in 
the face.  In March 1999, it was noted that the appellant had 
been injured in a vehicle accident when he had apparently 
went through the windshield resulting in mid back pain.

Additional private treatment records submitted by Dr. William 
E. Ackerman include notations dated in November 1999 of 
pronounced intervertebral disk syndrome with persistent 
sciatic neuropathy, observable muscle spasm, and absent 
reflexes in the lower extremities.  Dr. Ackerman noted that 
the appellant had had significant pathology in his 
lumbosacral spine.  On December 21, 1999, the doctor again 
noted that the appellant was significantly disabled due to 
spondylolisthesis and it was the doctor's opinion that the 
veteran was not able to perform gainful employment.


Legal Criteria.  Total disability ratings for compensation 
based on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  The rating board will include a full statement as 
to the appellant's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

Thus, where the percentage requirements set forth at 
38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU rating 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. § 4.16(b).  

VA must determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  In Roberson, the Federal Circuit held that once 
a veteran submitted evidence of a medical disability and made 
a claim for the highest rating possible, and additionally 
submitted evidence of unemployability, VA must consider TDIU.  

In determining whether a TDIU claim under section 4.16(b) is 
raised by the record, the primary consideration is whether 
the record contains assertions or evidence that the claimant 
is unable to secure or follow a substantially gainful 
occupation due to his or her service-connected disabilities.  
A veteran's testimony that he is unable to obtain employment 
due to service-connected disability requires consideration 
under section 4.16(b).

In cases where there is evidence that a service-connected 
disability had an impact on the claimant's employability, the 
Court has held that the Board must make the requisite 
findings of fact and provide sufficient reasons or bases on 
the issue of whether referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration is indicated.  See Kellar v. Brown, 6 Vet. App. 
157, 161 (1994); Ardison v. Brown, 6 Vet. App. 405, 409 
(1994).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bowling v. Principi, 15 Vet. App. 1 
(2001), the Court held that the Board does not have the 
authority to assign a TDIU rating on an extraschedular basis 
in the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2002).

The applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the claims file that may be interpreted as applications or 
claims - formal and informal - for increased benefits, and 
then to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was factually 
ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2).  In Hazan v. Gober, 10 Vet. App. 511, 
521 (1997), the Court held that with respect to whether a 
veteran was entitled to an earlier effective date pursuant to 
section 5110(b)(2), VA must consider all the evidence of 
record in determining whether an increase in disability was 
ascertainable within one year prior to the date of the claim 
for increase.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis.  In considering the appropriate effective date for 
the grant of entitlement to TDIU, the Board must first 
determine the date of claim.  For purposes of this decision, 
the Board will assume that a TDIU claim was raised by the 
record at the time the veteran filed his application to 
reopen a claim for service connection for a back disability 
in October 1991.

The appellant's sole service-connected disability is a back 
disorder which was rated as 50 percent disabling for the 
period prior to December 6, 1999.  Therefore, he did not meet 
the percentage requirements of 38 C.F.R. § 4.16(a) for a TDIU 
rating prior to December 6, 1999.  The percentage ratings set 
forth in the Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disability in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
other words, the 50 percent disability rating in effect prior 
to December 6, 1999, takes into account the difficulties the 
veteran may have had in seeking or maintaining employment.

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  In 
the rating decision of January 1999, the RO noted that the 
appellant's service-connected disability, evaluated as 50 
percent disabling, did not meet the schedular requirements 
for entitlement to a TDIU rating and that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement to warrant submission of the case to 
the Director of the Compensation and Pension Service 
(Director) for extra-schedular consideration.

Thus, the RO has not submitted this case to the Director for 
extra-schedular consideration and until this is done and the 
Director denies the claim, the Board can not assume 
jurisdiction of this matter, even to allow.  According to the 
Court, the Board has no authority to grant a TDIU rating on 
an extra-schedular basis in the first instance, the Board can 
only decide whether referral to the Director for 
consideration of a TDIU rating on an extraschedular basis is 
warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The evidence shows the appellant attended school for 12 years 
but did not receive a diploma due to insufficient credits, 
and has work experience as a welder, deckhand on a river 
boat, assembly line worker and farm laborer.  The appellant 
underwent surgery on his back in 1983 and again in 1986 or 
1987.  He has not engaged in substantial gainful activity 
since 1983.  The medical evidence documented the existence of 
a severe degenerative disc disease of the spine with evidence 
of spondylolisthesis and a chronic back pain secondary to the 
degenerative changes.  The appellant has also been assessed 
as having an inadequate personality disorder and had been 
treated for a number of years for a severe panic disorder.  
An Administrative Law Judge held that the appellant's 
impairments precluded him from performing any substantial 
gainful activity on a sustained basis and that he was 
disabled as defined by the Social Security Act.

However, the decision of the Administrative Law Judge 
indicates that the appellant's nonservice-connected 
psychiatric conditions were productive of severe difficulties 
in dealing with work stresses, interacting with supervisors 
or the public, and being around people in general.  The 
appellant was unable to tolerate normal work-related 
stresses.  

While the veteran has been unable to maintain substantially 
gainful employment since 1983, the evidence does not show 
that his unemployment resulted from service-connected 
disability or that there was any unusual factor about his 
back disability which takes the case outside the norm.  
Despite his service-connected back disability, the record 
reflects that in 1991 a physician noted that he was able to 
do most of the things he wanted to do, which included going 
deer hunting.  In May 1996, the appellant was treated for a 
nose injury which he apparently sustained while playing 
baseball with his son's team.  In March 1999, it was noted 
that the appellant had been injured in a vehicle accident 
when he had apparently went through the windshield resulting 
in mid back pain.

Based on the evidentiary facts set forth above, the Board 
finds that it was not factually ascertainable that the 
veteran's service-connected back disorder precluded 
employment prior to December 6, 1999.  It was not until 
January 2000 that a VA examiner offered his opinion that the 
appellant was unemployable due to his service-connected back 
disorder.  VA later received additional private medical 
records from Dr. Ackerman dated in December 21, 1999, noting 
that in his opinion the appellant was not able to perform 
gainful employment.  This opinion agrees with the VA 
examiner's opinion of January 2000.  However it does not tend 
to show the appellant was unemployable prior to the already 
established date of December 6, 1999.  The competent evidence 
of record does not tend to establish that the appellant was 
totally disabled and lost the capacity to engage in 
substantially gainful employment by reason of his service-
connected back disorder any earlier than December 6, 1999.

The evidence does not indicate that the veteran's service-
connected back disability, bearing in mind his individual 
background, was so severe as to preclude substantially 
gainful employment or was productive of some factor which 
took it outside the norm prior to December 6, 1999.  
Therefore there is no basis for the Board to refer the case 
to the designated VA official for consideration of a TDIU 
rating on an extraschedular basis.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Inasmuch as the schedular criteria for a TDIU rating were not 
met prior to December 6, 1999, the Board has no authority to 
grant an effective date earlier than this date for a TDIU 
rating; and referral of this case to the appropriate VA 
official for consideration of an extraschedular TDIU rating 
for the period prior to December 6, 1999, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

